Citation Nr: 1315755	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that are pertinent to the present appeal.  As his claim is being reopened and remanded, there is no prejudice to the Veteran in the Board's adjudication of his claim. 

The Veteran testified at a hearing in November 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The issues of entitlement to service connection for a bilateral foot disability and an acquired psychiatric disorder were raised in August 2010 and October 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was denied in April 2008.  He did not appeal that decision.  

2. Evidence associated with the claims file since April 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 


CONCLUSION OF LAW

Evidence received since the April 2008 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veteran submitted a new claim in July 2008.  The RO was correct in construing this letter as a petition to reopen and not as a notice of disagreement (NOD) for the April 2008 rating decision.  The Veteran did not express disagreement and a desire for Board review of the April 2008 rating decision.  The Veteran's letter was not a valid NOD for the April 2008 decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2012).  Therefore, the April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  

In April 2008, the RO denied the Veteran's petition to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been submitted.  The Veteran's initial claim for service connection for a low back disability was denied in January 1978 on the basis that the evidence did not show the presence of a chronic low back disability.  

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the April 2008 denial, the record consisted of service treatment records (STRs), VA treatment records, and private treatment records.  Subsequently, additional VA and private treatment records were submitted and the Veteran testified at a hearing before the undersigned in November 2010.  All of this evidence is new.  

The Veteran's hearing testimony is also material to his claim.  He asserted that he hurt his back in service when he bent over to pick up a tent.  Since that time, he testified that he has had episodes of back pain.  He testified that in 1995, he had a spinal fusion and that five to six years prior to the hearing, he was in a motor vehicle accident.  He stated that his intermittent episodes of back pain had occurred since his first back injury in service in 1976.  Presuming the credibility of his testimony, it provides evidence of a chronic back condition and raises a reasonable possibility of substantiating his claim because it shows that he has a chronic back disability.  Justus, 3 Vet. App. at 513.

Reopening of the Veteran's claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

At his November 2010 hearing, the Veteran testified that he received payments from the Social Security Administration (SSA) for his low back disability.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating).  As such, all relevant SSA records need to be obtained and associated with the claims file.

The Veteran also testified that in January 1995, he underwent a spinal fusion at St. Luke's, a private hospital, possibly for a work injury sustained in September 1994.  The RO has not attempted to obtain these private medical records.  As they may be pertinent to the Veteran's claim, the RO must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Lastly, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

In this case, the record shows that the Veteran has a low back disability.  His January 1970 report of medical history for entry into service shows that he answered "yes" to the question of whether he had "back trouble of any kind."  A "back infection" was noted by the examining physician on the back of the medical history form.  His January 1970 entry examination noted "mild lordosis" that was "asymptomatic."  In December 1976, the STRs indicate that the Veteran complained of low back pain.  The Veteran testified that he first injured his back in 1976.  The record shows that in September 1994 the Veteran sustained a back injury at work.  He testified that he had a spinal fusion in January 1995.  Subsequent VA and private treatment records show that surgical hardware is visible on x-ray.  

The Veteran is competent to report observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his testimony regarding his in service injury is credible.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  His testimony meets the low threshold for an indication that his disability may have been caused or aggravated by service.  Lastly, it is not clear from the record whether the Veteran's current back disability was the result of service or his post-service work injury sustained in September 1994.  The Board does not have sufficient medical evidence to ascertain whether his currently diagnosed back disability is related to service.  Thus, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  On remand, the examiner will be directed to address both the theory of in-service aggravation of a pre-existing disability and direct service connection.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3).  

2. Provide the Veteran with a release form for medical records generated by St. Luke's Hospital.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3. Review the claims file and ensure the development actions have been conducted and completed.  Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a low back disability that had its onset or was aggravated during active service; is otherwise related to any incident of service, existed prior to service and was aggravated by service, or manifested within one year of separation from service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's low back disability began during active service or is related to any incident during active service or existed prior to service and was aggravated by service.  The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's low back disability preexisted his entry into active military service?  The STRs show that mild lordosis was diagnosed during the Veteran's January 1970 entrance examination.  

ii) If it is found as medically undebatable that the low back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the low back disability is not found to have so preexisted service, did it have its onset during active military service or within one year of the Veteran's separation from service in November 1977? 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  A complete explanation for such a finding must be provided. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


